Citation Nr: 0316223	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-14 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In February 2003, the veteran presented 
testimony at a personal hearing before the undersigned at the 
RO in New York.  

In the September 1997 rating decision, the RO also granted 
entitlement to service connection for bilateral hearing loss 
and assigned a non compensable evaluation, effective July 1, 
1997.  The veteran subsequently submitted a Notice of 
Disagreement regarding that decision and, in July 1998, the 
RO included that issue in the statement of the case (SOC).  
However, in an Appeal to Board of Veterans' Appeals (VA Form 
9), dated in September 1998, the veteran indicated that he 
only intended to appeal his claims of entitlement to service 
connection for a low back disorder and a left knee disorder.  
Thus, this matter is not presently on appeal before the 
Board.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights other 
than those provided by the VCAA."  66 Fed. Reg. 45,629. 

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that additional 
evidentiary development is necessary before this case can be 
finally adjudicated.

During his February 2003 personal hearing, the veteran 
reported receiving treatment for his claimed back and knee 
disorders from several private physicians, including 
Drs. Cummings, Garfield and Barrios and from Rob Kahn, a 
nurse practitioner in Dr. Garfield's practice.  He also 
reported receiving treatment from Ellenville Hospital 
following an on-the-job back injury in 1988, and from 
Dr. Zwart, a private chiropractor.  Although the veteran has 
submitted medical records from several of these health care 
providers, it is unclear whether all available pertinent 
records in their possession were obtained and associated with 
the claims folder.  Therefore, the Board concludes that a 
remand of this case to the RO is necessary in order to ensure 
that a reasonable effort has been made to obtain these 
records.

Further, in May 2003 the Board received additional medical 
evidence submitted by the veteran in support of his claims.  
However, he did not provide a waiver of RO review.  Thus, a 
supplemental statement of the case (SSOC) must be issued.

The Board also concludes that a VA orthopedic examination is 
necessary in order to determine the nature and etiology of 
the veteran's claimed back and left knee disorders.

Accordingly, this case is remanded for the following actions:

1.	The RO should request that the 
appellant provide a list of the names 
and addresses of any doctors and 
medical care facilities that have 
treated him for his claimed back and 
left knee disabilities.  The veteran 
should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran 
responds, any additional records from 
each health care provider that he 
identifies should be obtained.  In 
particular, the RO should obtain the 
veteran's complete treatment records 
for any back and knee disorders from: 
John Barrios, M.D., Ellenville Medical 
Group, 60 Center Street, Ellenville, 
New York 12428 (for the period from 
1988 to 1997); from Dr. Garfield and 
Rob Kahn (nurse practitioner), 
Monticello Medical Associates, 410 
Broadway, Monticello, New York (for 
the period from 1998 to the present); 
from Cooperstown Hospital and Dr. 
Cummings, Cooperstown, New York; and 
from Ellenville Hospital, Ellenville, 
New York (for the treatment of a back 
injury in 1988).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the veteran should be informed 
of the records that the RO was unable 
to obtain, including what efforts were 
made to obtain them.  The veteran 
should be advised that VA will proceed 
to decide his appeal without these 
records unless he is able to submit 
them.  The veteran should be allowed 
an appropriate period of time within 
which to respond.
2.	Please contact Thomas P. Zwart, DC, 
Maple Avenue, Route 302, PO Box 1270, 
Pine Bush, New York 12566, and request 
that he submit a complete written 
rationale for his July 25, 1997 
written opinion that there was a 
"possibility that [the veteran's] 
back problems might be service 
related."
3.	Once the aforementioned development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an orthopedic examination to 
determine the nature and etiology of 
any back and left knee disorders found 
to be present.  The claims folder 
should be provided to the examining 
physician for review.  All indicated 
tests and studies should be performed 
and all clinical findings reported in 
detail.  The examiner should conduct a 
thorough examination of the veteran's 
back and left knee, and provide a 
diagnosis of any pathology found.  As 
to any disability found on 
examination, the examiner should 
specifically comment on the etiology 
of that disability.  The examiner is 
requested to provide an opinion 
concerning the etiology of any back or 
left knee disorder found to be 
present, to include whether it is at 
least as likely as not (i.e., at least 
a 50-50-probability) that any 
currently diagnosed back or left knee 
disorder was caused by military 
service, to include complaints of back 
and left knee pain noted in service, 
or whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 probability).  
In discussing the etiology of 
disabilities found on examination, the 
examiner should comment on the 
significance, if any, of an 
intercurrent job-related back injury 
that reportedly occurred in 1988.  A 
complete rationale should be provided 
for all opinions offered.
4.	The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.  The 
RO is free to undertake any action 
deemed necessary in order to fully 
comply with the VCAA.
5.	The veteran's claim should again be 
reviewed by the RO on the basis of the 
additional evidence submitted since 
the July 1998 statement of the case.  
The RO should readjudicate the issues 
of entitlement to service connection 
for back and left knee disorders and 
if the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
SSOC regarding all claims in appellate 
status that reflects all evidence 
considered since the July 1998 SSOC 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the 
merits of the case either favorable or unfavorable, 
at this time.  No action is required of the 
appellant until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




